     Case 4:14-cv-01698 Document 1572 Filed on 06/26/20 in TXSD Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

KEITH COLE, JACKIE BRANNUM,                     §
RICHARD KING, FRED WALLACE,                     §
LAVAR SANTEE, and MARVIN RAY                    §
YATES, individually and on behalf of            §
those similarly situated,                       §
        Plaintiffs,                             §
                                                §
v.                                              §   CIVIL ACTION NO. 4:14-CV-1698
                                                §
                                                §
BRYAN COLLIER, in his official                  §
capacity, ROBERTO HERRERA, in his               §
official capacity, and TEXAS                    §
DEPARTMENT OF CRIMINAL                          §
JUSTICE,                                        §
        Defendants.                             §


      DEFENDANTS’ SECOND VERIFIED STATUS REPORT REGARDING AIR
              CONDITIONING AT TDCJ FACILITIES HOUSING
                     CLASS MEMBERS: JUNE 26, 2020


 KEN PAXTON                                           TED A. ROSS
 Attorney General of Texas                            Assistant Attorney General
                                                      Attorney-in-Charge
 JEFFREY C. MATEER                                    State Bar No. 24008890
 First Assistant Attorney General                     Southern District ID No. 22658
                                                      Ted.Ross@oag.texas.gov
 RYAN L. BANGERT
 Deputy First Assistant Attorney General              CHARLES K. ELDRED
                                                      State Bar No. 00793681
 DARREN L. MCCARTY                                    Special Litigation Counsel
 Deputy Attorney General for Civil Litigation
                                                      BENJAMIN DOWER
SHANNA E. MOLINARE                                    State Bar No. 24082931
Chief, Law Enforcement Defense Division               Assistant Attorney General

Office of the Attorney General                        JEANINE COGGESHALL
P.O. Box 12548                                        State Bar No. 24083162
Austin, Texas 78711-2548                              Assistant Attorney General
512-463-2080 ● fax 512-370-9069

                                                1
    Case 4:14-cv-01698 Document 1572 Filed on 06/26/20 in TXSD Page 2 of 3



       Defendants, Bryan Collier and Robert Herrera, in their official capacities, and the Texas

Department of Criminal Justice (Defendants), by and through the Office of the Attorney General,

file this Second Verified Status Report Regarding Air Conditioning at TDCJ Facilities Housing

Class Members. Included with this court filing are the verified temperature logs from May 14,

2020 to June 18, 2020, for all locations within TDCJ where class members may be housed.

Dated: June 26, 2020.

                                            Respectfully Submitted,

                                            KEN PAXTON
                                            Attorney General of Texas

                                            JEFFREY C. MATEER
                                            First Assistant Attorney General

                                            RYAN L. BANGERT
                                            Deputy First Assistant Attorney General

                                            DARREN McCARTY
                                            Deputy Attorney General for Civil Litigation

                                            SHANNA E. MOLINARE
                                            Division Chief
                                            Law Enforcement Defense Division

                                            /s/ Ted A. Ross
                                            TED A. ROSS
                                            State Bar No. 24008890
                                            Assistant Attorney General

                                            CHARLES K. ELDRED
                                            State Bar No. 00793681
                                            Special Litigation Counsel

                                            BENJAMIN DOWER
                                            State Bar No. 24082931
                                            Assistant Attorney General




                                               2
   Case 4:14-cv-01698 Document 1572 Filed on 06/26/20 in TXSD Page 3 of 3



                                           JEANINE COGGESHALL
                                           State Bar No. 24083162
                                           Assistant Attorney General

                                           Office of the Attorney General of Texas
                                           P. O. Box 12548, Capitol Station
                                           Austin, Texas 78711
                                           P: (512) 475-4191
                                           F: (512) 457-4674
                                           Ted.Ross@oag.texas.gov
                                           Charles.Eldred@oag.texas.gov
                                           Benjamin.Dower@oag.texas.gov
                                           Jeanine.Coggeshall@oag.texas.gov

                                           ATTORNEYS FOR DEFENDANTS


                           NOTICE OF ELECTRONIC FILING
       I, Ted A. Ross, Assistant Attorney General of Texas, do hereby certify that I have

electronically submitted for filing, a correct copy of the foregoing in accordance with the

Electronic Case Files System of the Southern District of Texas, on June 26, 2020

                                               /s/ Ted. A. Ross
                                               Ted A. Ross
                                               Assistant Attorney General


                               CERTIFICATE OF SERVICE
       I, Ted A. Ross, Assistant Attorney General of Texas, do hereby certify that a true and

correct copy of the above and foregoing has been served on all counsel of record via electronic

mail on June 26, 2020, as authorized by Fed. R. Civ. P. 5(b)(2) and in accordance with the

electronic case filing procedures of the United States District Court for the Southern District

of Texas.


                                               /s/ Ted. A. Ross
                                               Ted A. Ross
                                               Assistant Attorney General




                                               3
